 

EXHIBIT 10.1

 

Picture 57 [ex-10d1g001.jpg]

11 Hurley Street

Cambridge, MA 02141

P 617-401-9000

F 617-494-0985

 

August 6, 2019

By Hand

 

Cynthia Collins

 

Dear Cindy:

On behalf of Editas Medicine, Inc., a Delaware corporation (the “Company”), I am
pleased to offer you employment with the Company.  The purpose of this letter is
to summarize the terms of your employment with the Company, should you accept
our offer:

1.         You will be employed to serve on a full-time basis as President and
Chief Executive Officer (“CEO”), effective August 19, 2019 (the “Effective
Date”).  As CEO, you will be responsible for such duties as are consistent with
such position.  You shall report to the Company’s Board of Directors (the
“Board”). During your employment as CEO, you will remain a member of the
Board.  Upon the ending of your employment as CEO, you shall immediately resign
from the Board as well as from your position as CEO and any other position(s)
with the Company to which you were elected or appointed in connection with your
employment or Board membership.

2.         Your base salary will be at the rate of $26,041.67 per semi-monthly
pay period (equivalent to an annualized base salary of $625,000), subject to tax
and other withholdings as required by law.  Such base salary may be increased
from time to time (commencing effective as of January 2021) in accordance with
normal business practice and in the sole discretion of the Company.

3.         Following the end of each fiscal year and subject to the approval of
the Board (or a duly authorized committee thereof), you will be eligible for a
retention and performance bonus, targeted at 60% of your annualized base salary,
based on the Company’s performance during the applicable fiscal year, as
determined by the Board (or such committee) in its sole discretion in accordance
with certain corporate goals determined by the Board (or such committee) in its
sole discretion each year; provided, however, that, for 2019, you shall be
entitled to a minimum bonus equal to your target bonus, pro-rated based on the
number of days employed divided by 365.  You must be an active employee of the
Company on the date any bonus is distributed in order to be eligible for and to
earn a bonus award, as it also serves as an incentive to remain employed by the
Company, provided that the Company will award and pay any bonus for the prior
calendar year before March 15th of the next succeeding calendar
year.  Notwithstanding the foregoing, if you die or become disabled  (as defined
under the Company’s long-term disability plan) prior to the date of payment of
the bonus, you will be entitled to receive a pro-rata portion of the bonus to
which you would otherwise have been entitled (based on the number of days in the
year to which the bonus relates prior to your death or disability divided by
365).  You will also be eligible to participate in the Company’s long-term
incentive plan which provides for annual equity awards, as determined in the
sole discretion of the Board (or a duly authorized committee thereof) after
consideration of





1



 

individual employee performance and Company performance benchmarked against the
Company’s peer group, and such other factors as the Board (or a duly authorized
committee thereof) determines to be relevant in its discretion.

4.         You may participate in any and all benefit programs that the Company
establishes and makes available to its employees from time to time, provided you
are eligible under (and subject to all provisions of) the plan documents
governing those programs.  The benefit programs made available by the Company,
and the rules, terms and conditions for participation in such benefit plans, may
be changed by the Company at any time without advance notice.

5.         You will be eligible for paid vacation and holidays in accordance
with Company policy.

6.         The Company shall reimburse you for all reasonable and necessary
documented out of pocket expenses incurred or paid by you in connection with, or
related to, the performance of your services to the Company, including without
limitation all travel (first or business class) and hotel and ancillary expenses
(it being understood that general travel directly to and from your current
residence to the greater Boston area shall not be a reimbursable business
expense, except to the extent such travel constitutes Relocation Expenses (as
defined below)). You shall abide by the Company’s expense reimbursement policy,
except as otherwise set forth herein or with the prior written approval of the
Chairman of the Board.

7.         Subject to approval of the Company’s Board of Directors, the Company
shall grant you, as soon as reasonably practicable following the Effective
Date  (i) an option to purchase an aggregate of 500,000 shares of the Company’s
common stock (the “Time-Vesting Option”) at an exercise or purchase price equal
to the fair market value of the Company’s common stock on the date of grant,
(ii) an option to purchase an aggregate of 250,000 shares of the Company’s
common stock (the “Performance-Vesting Option”) at an exercise or purchase price
equal to the fair market value of the Company’s common stock on the date of
grant, and (iii) a restricted stock unit award for 20,000 shares of the
Company’s common stock (the “RSU Award” and collectively with the Time-Vesting
Option and the Performance-Vesting Option, the “Equity Awards”).  The
Time-Vesting Option will vest over four (4) years at the rate of 25% on the
first anniversary of the commencement date of your employment, and an additional
2.0833% of the original number of shares at the end of each successive month
following the first anniversary of the vesting commencement date until the
fourth anniversary of the commencement date of your employment. The
Performance-Vesting Option will vest as to 1/3 of the shares underlying the
option as of the date on which the closing price of the Company’s common stock,
as reported on the Nasdaq Global Select Market, has for 15 consecutive trading
days (in the five-year period following grant) equaled or exceeded $50.00,
$75.00 and $100.00, respectively.  The RSU Award shall vest as to 1/3 of the
shares on each of the first, second and third anniversaries of the date of
grant.  The Equity Awards will be granted under and subject to the terms of the
Company’s 2015 Stock Incentive Plan and evidenced in writing by, and subject to
the terms of a stock option agreement and a restricted stock unit agreement, as
applicable, thereunder.

8.         You may be eligible to receive such future stock option grants as the
Board of Directors of the Company shall deem appropriate.  During the month of
August 2019 or as soon as reasonably practicable thereafter, the Company shall
issue to you, in settlement of the restricted





2



 

stock unit award for 8,283 shares granted on January 31, 2019 and the special
bonus award (being satisfied by grant of a restricted stock unit for 8,283
shares on August 6, 2019) described in Section 3.1(b) and Section 3.1(c)
respectively of your Consulting Agreement with the Company dated January 20,
2019, 8,283 and 8,283 fully vested shares of common stock of the Company,
 respectively, subject to all applicable taxes and other withholdings.  You and
the Company acknowledge that income and employment taxes with respect to such
awards will be met through the sell-to-cover instructions set forth in your
Durable Automatic Sale Instruction dated May 11, 2019.

9.         You will be eligible to participate in the Company’s Severance
Benefits Plan, a copy of which is attached hereto as Exhibit A, at the Chief
Executive Officer level.  Your eligibility under the Severance Benefits Plan is
subject to the terms and conditions thereof.  Notwithstanding anything to the
contrary in the Severance Benefits Plan, the Company agrees:

a.          A “Non-Change in Control Termination” shall mean a termination of
your employment by the Company without Cause or by you with Good Reason, as
defined in the Severance Benefits Plan, prior to or more than twelve (12) months
following a Change in Control.

b.         Notwithstanding Section 9 of the Severance Benefits Plan, if you
terminate your employment for Good Reason or if the Company terminates your
employment without Cause at any time in a Covered Termination, the Time-Vesting
Option and the RSU Award (but not the Performance-Vesting Option) shall become
fully vested and exercisable, or free from forfeiture or repurchase.

10.       You will work out of the Company’s office in Cambridge, Massachusetts,
with the understanding that you may be required to travel to other locations in
connection with the performance of your duties, at the expense of the
Company.  The Company further acknowledges and agrees that you may work remotely
as you deem reasonable, subject to your fulfillment of the functions of your
position.  In connection with your employment with the Company, you will
establish a residence in the greater Boston area.  To assist with your
relocation and so long as you are employed by the Company, the Company will
reimburse you for (i) the expenses incurred by you prior to December 31, 2019,
associated with moving your household goods and personal effects to the greater
Boston area; and (ii) beginning on the Effective Date and continuing until the
date on which you secure housing in the greater Boston area (though in no event
later than December 31, 2019) your travel and hotel expenses for you and your
family (collectively, the “Relocation Expenses”).  The payments and/or
reimbursements relating to Relocation Expenses provided for herein shall be
subject to all applicable tax and other withholdings as required by law and
shall be made upon receipt of documentation of such expenses in a form
satisfactory to the Company; provided, however, that no payments or
reimbursements hereunder will be made later than March 15, 2020.  The Company
will also “gross up” the Relocation Expenses (which will be taxable to you as
income) by paying you an additional 0.67x the amount reimbursed to you, if any,
each month.

In addition to the Relocation Expenses, the Company will, for a period of two
years following the date you secure housing in the greater Boston area and so
long as you are employed by the Company, pay you up to $5,000 per month
(equivalent to $60,000 annualized) for housing expenses in the greater Boston
area (the “Housing Payments”), subject to all applicable taxes and other
withholdings required by law.  The Company will also “gross up” the Housing
Payments





3



 

(which will be taxed to you as income) by paying you an additional 0.67x the
amount paid to you each month.  All reimbursements and in-kind benefits provided
hereunder shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred during your lifetime (or during a
shorter period of time specified herein), (ii) the amount of expenses eligible
for reimbursement during a calendar year may not affect the expenses eligible
for reimbursement in any other calendar year, (iii) the reimbursement of an
eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.

The Company shall also reimburse you up to $15,000 for your attorneys’ fees
incurred in connection with the negotiation of this offer letter.

11.       You will be required to execute an Invention and Non-Disclosure
Agreement and a Non-Competition and Non-Solicitation Agreement in the forms
attached as Exhibit B and Exhibit C, as a condition of employment.

12.       You represent that you are not bound by any employment contract,
restrictive covenant or other restriction preventing (or that purports to
prevent) you from entering into employment with or carrying out your
responsibilities for the Company, or which is in any way inconsistent with the
terms of this letter.

13.       You agree to provide to the Company, within three days of your hire
date, documentation of your eligibility to work in the United States, as
required by the Immigration Reform and Control Act of 1986.  You may need to
obtain a work visa in order to be eligible to work in the United States.  If
that is the case, your employment with the Company will be conditioned upon your
obtaining a work visa in a timely manner as determined by the Company.

14.       This letter shall not be construed as an agreement, either express or
implied, to employ you for any stated term, and shall in no way alter the
Company’s policy of employment at will, under which both you and the Company
remain free to terminate the employment relationship, with or without cause, at
any time, with or without notice. Although your job duties, title, compensation
and benefits, as well as the Company's personnel policies and procedures, may
change from time to time, the “at-will” nature of your employment may only be
changed by a written agreement signed by you and the Chairman of the Board,
which expressly states the intention to modify the at-will nature of your
employment.

15.       You agree to devote your full business time, best efforts, skill,
knowledge, attention, and energies to the advancement of the Company’s business
and interests and to the performance of your duties and responsibilities as an
employee of the Company.  The Company is aware that you have existing
commitments, including as a member of the board of several companies and
industry organizations and as a consultant through your consulting firm Cynthia
Collins & Associates LLC, all of which have been disclosed to the Board of
Directors of the Company, and nothing in this letter agreement or any other
agreement with the Company or Company policy is intended to prohibit or prevent
your continued service with those roles and, subject to your compliance with
applicable





4



 

Company policies for approval by the Board (or a committee thereof), similar
board assignments in the future.

16.       As an employee of the Company, you will be required to comply with all
Company policies and procedures.  Violations of the Company’s policies may lead
to immediate termination of your employment.  Further, the Company's premises,
including all workspaces, furniture, documents, and other tangible materials,
and all information technology resources of the Company (including computers,
data and other electronic files, and all internet and email) are subject to
oversight and inspection by the Company at any time.  Company employees should
have no expectation of privacy with regard to any Company premises, materials,
resources, or information.

17.       For the duration of your employment, the Company agrees to maintain
directors and officers liability insurance at its expense, and agrees to
indemnify you to the fullest extent permitted by law, the Company’s Bylaws, or
any other applicable statute, rule of law, contract, or insurance policy.

18.       This offer letter is your formal offer of employment and supersedes
any and all prior or contemporaneous agreements, discussions and understandings,
whether written or oral, relating to the subject matter of this letter or your
employment with the Company.  The resolution of any disputes under this letter
will be governed by the laws of the Commonwealth of Massachusetts.

If you agree with the provisions of this letter, please sign the enclosed
duplicate of this letter in the space provided below and return it to the
undersigned, by August 6, 2019.  If you do not accept this offer by August 6,
2019, this offer will be revoked.

 

 

 

 

 

Very Truly Yours,

 

 

 

EDITAS MEDICINE, INC.

 

 

 

 

 

By: 

/s/ James C. Mullen

 

 

Name: James C. Mullen

 

 

Title: Chairman of the Board

 

The foregoing correctly sets forth the terms of my employment by Editas
Medicine, Inc. I am not relying on any other representation, except as set forth
in this letter.

 

Date: August 6, 2019

    

/s/ Cynthia Collins

 

 

Cynthia Collins

 

 



5



 

EXHIBIT A

SEVERANCE BENEFITS PLAN

Severance Benefits Plan

 

1.         Establishment of Plan.  Editas Medicine, Inc., a Delaware corporation
(the “Company”), hereby establishes an unfunded severance benefits plan (the
“Plan”) that is intended to be a welfare benefit plan within the meaning of
Section 3(1) of ERISA.  The Plan is in effect for Covered Employees who
experience a Covered Termination occurring after the Effective Date and before
the termination of this Plan.  This Plan supersedes any and all (i) severance
plans and separation policies applying to Covered Employees that may have been
in effect before the Effective Date with respect to any termination that would,
under the terms of this Plan, constitute a Covered Termination and (ii) the
provisions of any agreements between any Covered Employee and the Company that
provide for severance benefits solely as such agreements relate to severance
benefits.

2.         Purpose.  The purpose of the Plan is to establish the conditions
under which Covered Employees will receive the severance benefits described
herein if employment with the Company (or its successor in a Change in Control
(as defined below)) terminates under the circumstances specified herein.  The
severance benefits paid under the Plan are intended to assist employees in
making a transition to new employment and are not intended to be a reward for
prior service with the Company.

3.         Definitions.  For purposes of this Plan,

(a)        “Base Salary” shall mean, for any Covered Employee, such Covered
Employee’s base rate of pay as in effect immediately before a Covered
Termination (or prior to the Change of Control, if greater) and exclusive of any
bonuses, overtime pay, shift differentials, “adders,” any other form of premium
pay, or other forms of compensation.

(b)        “Benefits Continuation” shall have the meaning set forth in Section
8(a) hereof.

(c)        “Board” shall mean the Board of Directors of the Company.

(d)        “Cause” shall mean any of: (a)  your conviction of, or plea of guilty
or nolo contendere to, any crime involving dishonesty or moral turpitude or any
felony; or (b) a good faith finding by the Company’s Board of Directors that you
have (i) engaged in dishonesty, willful misconduct or gross negligence that has
a material adverse effect on the Company, (ii) committed an act that materially
injures or would reasonably be expected to materially injure the reputation,
business or business relationships of the Company, (iii) materially breached the
terms of any restrictive covenants or confidentiality agreement with the Company
(and not cured same within any cure period applicable to such covenants or
confidentiality agreement); or (iv) failed or refused to comply in any material
respect with the Company’s material policies or procedures and

 



 



 

in a manner that materially injures or would reasonably be expected to
materially injure the reputation, business or business relationships of the
Company, provided that in the case of (iv) that you were given written notice of
such violation or failure by the Board and a period of 30 days to cure (provided
that the Board reasonably determines that such violation or failure is curable).

(e)        “Change in Control” shall mean the occurrence of any of the following
events, provided that such event or occurrence constitutes a change in the
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, as defined in Treasury
Regulation §§1.409A-3(i)(5)(v), (vi) and (vii):  (i) the acquisition by an
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
under the Exchange Act) 50% or more of either (x) the then-outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company or (2) any acquisition by any entity
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or (ii) a change in
the composition of the Board that results in the Continuing Directors (as
defined below) no longer constituting a majority of the Board (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board (x)
who was a member of the Board on the date of the initial adoption of the Plan by
the Board or (y) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or (iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or





-7-



 

more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, respectively, immediately prior to such Business Combination
and (y) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or (iv) the liquidation or
dissolution of the Company.

(f)        “Change in Control Termination” shall mean a termination of the
Covered Employee’s employment by the Company without Cause or by the Covered
Employee for Good Reason, in either case within the twelve (12) months following
a Change in Control.

(g)        “COBRA”  shall mean the Consolidated Omnibus Budget Reconciliation
Act.

(h)        “Code” shall mean the Internal Revenue Code of 1986, as amended.

(i)         “Company” shall mean Editas Medicine, Inc. or, following a Change in
Control, any successor thereto.

(j)         “Covered Employees” shall mean all Regular Full‑Time Employees (both
exempt and non‑exempt) who are (i) Executives or (ii) otherwise designated by
the Board or by an authorized committee to be a Covered Employee under this
Plan, who experience a Covered Termination and who are not designated as
ineligible to receive severance benefits under the Plan as provided in Section 5
hereof. For the avoidance of doubt, neither Temporary Employees nor Part-Time
Employees are eligible for severance benefits under the Plan.  An employee’s
full‑time, part-time or temporary status for the purpose of this Plan is
determined by the Plan Administrator upon review of the employee’s status
immediately before termination.  Any person who is classified by the Company as
an independent contractor or third party employee is not eligible for severance
benefits even if such classification is modified retroactively.

(k)        “Covered Termination” shall mean (i) Non-Change in Control
Termination or (ii) a Change in Control Termination.

(l)         “Effective Date” shall mean December 10, 2015.

(m)       “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

(n)        “Executive” shall mean any employee of the Company holding the title
of Vice President or above.





-8-



 

(o)        “Good Reason” is defined as: (i) a material diminution in the
employee’s base compensation; (ii) a material diminution in the employee’s
authority, duties, or responsibilities; (iii) a material change in the
geographic location at which the employee must perform the services; or (iv) any
other action or inaction that constitutes a material breach by the Company of
any agreement under which the employee provides services; provided, however,
that in any case the employee has not consented to the condition which would
otherwise give rise to a Good Reason.  In order to establish a “Good Reason” for
terminating employment, an employee must provide written notice to the Company
of the existence of the condition giving rise to the Good Reason, which notice
must be provided within 90 days of the initial existence of such condition, the
Company must fail to cure the condition within 30 days thereafter, and an
employee’s termination of employment must occur no later than one year following
the initial existence of the condition giving rise to Good Reason.

(p)        “Non-Change in Control Termination” shall mean a termination of the
Covered Employee’s employment by the Company without Cause prior to or more than
twelve (12) months following a Change in Control.

(q)        “Other C-Level Officer” shall mean the Chief Financial Officer, the
Chief Operating Officer, the Chief Technology Officer and any other officer of
the Company reporting directly to the Chief Executive Officer or otherwise
designated by the Board as an Other C-Level Officer for purposes of the Plan.

(r)        “Part-Time Employees” shall mean employees who are not Regular
Full-Time Employees and are treated as such by the Company.

(s)        “Participants” shall mean Covered Employees.

(t)         “Plan Administrator” shall have the meaning set forth in Section 14
hereof.

(u)        “Release” shall have the meaning set forth in Section 6 hereof.

(v)        “Release Effective Date” shall have the meaning set forth in Section
13(c)(i) hereof.

(w)       “Regular Full-Time Employees” shall mean employees, other than
Temporary Employees, normally scheduled to work at least 30 hours a week unless
the Company’s local practices, as from time to time in force, whether or not in
writing, establish a different hours threshold for regular full-time employees.

(x)        “Severance Pay” shall have the meaning set forth in Section 7 hereof.

(y)        “Severance Period” shall mean the applicable severance period
determined under the chart in Section 7 hereof based on the type of Covered
Termination and the Title/ Role of the Covered Employee.

(z)        “Temporary Employees” are employees treated as such by the Company,





-9-



 

whether or not in writing.

4.         Coverage.       A Covered Employee may be entitled to receive
severance benefits under the Plan if such employee experiences a Covered
Termination.  In order to receive severance benefits under the Plan, Covered
Employees must meet the eligibility and other requirements provided below in
Sections 5 and 6 of the Plan.

5.         Eligibility for Severance Benefits.  The following employees will not
be eligible for severance benefits, except to the extent specifically determined
otherwise by the Plan Administrator:  (a) an employee who is terminated for
Cause; (b) an employee who retires, terminates employment as a result of an
inability to performs his duties due to physical or mental disability or dies;
(c) an employee who voluntarily terminates his employment, except, in the case
of a Covered Termination for Good Reason; (d) an employee who is employed for a
specific period of time in accordance with the terms of a written employment
agreement; and (e) an employee who promptly becomes employed by another member
of the controlled group of entities of which the Company (or its successor in
the Change in Control) is a member as defined in Sections 414(b) and (c) of
Code.

6.         Release; Timing of Severance Benefits.  Receipt of any severance
benefits under the Plan requires that the Covered Employee:  (a) comply with the
provisions of any applicable noncompetition, nonsolicitation, and other
obligations to the Company; and (b) execute and deliver a suitable waiver and
release under which the Covered Employee releases and discharges the Company and
its affiliates from and on account of any and all claims that relate to or arise
out of the employment relationship between the Company and the Covered Employee
(the “Release”) which Release becomes binding within 60 days following the
Covered Employee’s termination of employment.  The Severance Pay will be paid in
accordance with the terms of the Plan and the Company’s regular pay practices in
effect from time to time and the Benefits Continuation will be paid in the
amount and at the time premium payments are made by other participants in the
Company’s health benefit plans with the same coverage. The payments shall be
made or commence on the first payroll date after the Release Effective Date.

7.         Cash Severance.  A Covered Employee entitled to severance benefits
under this Plan shall be entitled to the continuation of such employee’s monthly
Base Salary for the Severance Period indicated below (“Severance Pay”), based
upon his or her title/role.

 

 

 

 

Title/ Role of
Covered Employee

Non-Change in
Control Termination
Severance Period

Change in Control
Termination
Severance Period

Chief Executive Officer

Twelve (12) months

Twelve (12) months

Other C-Level Officer
or Senior Vice President

Twelve (12) months

Twelve (12) months

 





-10-



 

Vice President

Six (6) months

Nine (9) months

 

For purposes of this Section 7 and Section 8 below, a Covered Employee’s
title/role shall be such employee’s title/role immediately prior to the Covered
Termination or, if such employee’s title/role was changed in connection with the
Change in Control, immediately prior to the Change in Control.

8.         Other Severance Benefits.  In addition to the foregoing Severance
Pay, the severance benefits under the Plan shall include the following benefits:

(a)    Company contributions to the cost of COBRA coverage on behalf of the
Covered Employee and any applicable dependents for no longer than the Covered
Employee’s applicable Severance Period if the Covered Employee elects COBRA
coverage, and only so long as such coverage continues in force.  Such costs
shall be determined on the same basis as the Company’s contribution to
Company-provided health and dental insurance coverage in effect for an active
employee with the same coverage elections; provided that if the Covered Employee
commences new employment and is eligible for a new group health plan, the
Company’s continued contributions toward health and dental coverage shall end
when the new employment begins (“Benefits Continuation”).

(b)    Any unpaid annual bonus in respect to any completed bonus period which
has ended prior to the date of the Participant’s Covered Termination and which
the Board deems granted to the Participant in its discretion pursuant to the
Company’s contingent compensation program, payable at the same time as annual
bonuses are paid to other employees of the Company or, if later, upon the
Release Effective Date.

(c)    In the case of a Change in Control Termination, a bonus amount equal to
the multiple of (i) a fraction the numerator of which is the Severance Period
and the denominator of which is twelve (12) and (ii) the Covered Employee’s
target annual bonus for the year of the Change in Control Termination, payable
in a lump sum on the Release Effective Date.

9.         Equity Awards.  In the case of a Change in Control Termination, any
unvested equity awards shall become fully vested and exercisable, or free from
forfeiture or repurchase, effective upon the Release Effective Date.  Except as
set forth in the foregoing sentence, the treatment of a Covered Employee’s
equity awards with the Company upon a Covered Termination shall be dictated by
the terms of the applicable award agreements.

10.       Recoupment.  If a Covered Employee fails to comply with the terms of
the Plan, including the provisions of Section 6 above, the Company may require
payment to the Company of any benefits described in Sections 7 and 8 above that
the Covered Employee has already received to the extent permitted by applicable
law and with the “value” determined in the sole discretion of the Plan
Administrator.  Payment is due in cash or by check within 10 days after the
Company provides notice to a Covered Employee that it is enforcing this
provision.  Any benefits described in Sections 7 and 8 above not yet received by
such Covered Employee will be





-11-



 

 

immediately forfeited.

11.       Death. If a Participant dies after the date of his or her Covered
Termination but before all payments or benefits to which such Participant is
entitled pursuant to the Plan have been paid or provided, payments will be made
to any beneficiary designated by the Participant prior to or in connection with
such Participant’s Covered Termination or, if no such beneficiary has been
designated, to the Participant’s estate.  For the avoidance of doubt, if a
Participant dies during such Participant’s applicable Severance Period, Benefits
Continuation will continue for the Participant’s applicable dependents for the
remainder of the Participant’s Severance Period.

12.       Withholding.  The Company may withhold from any payment or benefit
under the Plan: (a) any federal, state, or local income or payroll taxes
required by law to be withheld with respect to such payment; (b) such sum as the
Company may reasonably estimate is necessary to cover any taxes for which the
Company may be liable and which may be assessed with regard to such payment; and
(c) such other amounts as appropriately may be withheld under the Company’s
payroll policies and procedures from time to time in effect.

13.       Section 409A.  It is expected that the payments and benefits provided
under this Plan will be exempt from the application of Section 409A of the Code,
and the guidance issued thereunder (“Section 409A”).  The Plan shall be
interpreted consistent with this intent to the maximum extent permitted and
generally, with the provisions of Section 409A.  A termination of employment
shall not be deemed to have occurred for purposes of any provision of this Plan
providing for the payment of any amounts or benefits upon or following a
termination of employment (which amounts or benefits constitute nonqualified
deferred compensation within the meaning of Section 409A) unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Plan, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service”.  Neither the Participant nor the Company shall have the right to
accelerate or defer the delivery of any payment or benefit except to the extent
specifically permitted or required by Section 409A.

Notwithstanding the foregoing, to the extent the severance payments or benefits
under this Plan are subject to Section 409A, the following rules shall apply
with respect to distribution of the payments and benefits, if any, to be
provided to Participants under this Plan:

(a)        Each installment of the payments and benefits provided under this
Plan will be treated as a separate “payment” for purposes of Section
409A.  Whenever a payment under this Plan specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 10 days
following the date of termination”), the actual date of payment within the
specified period shall be in the Company’s sole discretion.  Notwithstanding any
other provision of this Plan to the contrary, in no event shall any payment
under this Plan that constitutes “non-qualified deferred compensation” for
purposes of Section 409A be subject to transfer, offset, counterclaim or
recoupment by any other amount unless otherwise permitted by Section 409A.

(b)        Notwithstanding any other payment provision herein to the contrary,
if the Company or appropriately-related affiliates become publicly-traded and a
Covered Employee is deemed on the date of termination to be a “specified
employee” within the





-12-



 

meaning of that term under Code Section 409A(a)(2)(B) with respect to such
entity, then each of the following shall apply:

(i)         With regard to any payment that is considered “non-qualified
deferred compensation” under Section 409A payable on account of a “separation
from service,” such payment shall be made on the date which is the earlier of
(A) the day following the expiration of the six month period measured from the
date of such “separation from service” of the Covered Employee, and (B) the date
of the Covered Employee’s death (the “Delay Period”) to the extent required
under Section 409A.  Upon the expiration of the Delay Period, all payments
delayed pursuant to this provision (whether otherwise payable in a single sum or
in installments in the absence of such delay) shall be paid to or for the
Covered Employee in a lump sum, and all remaining payments due under this Plan
shall be paid or provided for in accordance with the normal payment dates
specified herein; and

(ii)       To the extent that any benefits to be provided during the Delay
Period are considered “non-qualified deferred compensation” under Section 409A
payable on account of a “separation from service,” and such benefits are not
otherwise exempt from Section 409A, the Covered Employee shall pay the cost of
such benefits during the Delay Period, and the Company shall reimburse the
Covered Employee, to the extent that such costs would otherwise have been paid
by the Company or to the extent that such benefits would otherwise have been
provided by the Company at no cost to the Covered Employee, the Company’s share
of the cost of such benefits upon expiration of the Delay Period.  Any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
procedures specified in this Plan.

(c)        To the extent that severance benefits pursuant to this Plan are
conditioned upon a Release, the Covered Employee shall forfeit all rights to
such payments and benefits unless such release is signed and delivered (and no
longer subject to revocation, if applicable) within 60 days following the date
of the termination of the Covered Employee’s employment with the Company.  If
the Release is no longer subject to revocation as provided in the preceding
sentence, then the following shall apply:

(i)         To the extent any severance benefits to be provided are not
“non-qualified deferred compensation” for purposes of Section 409A, then such
benefits shall commence upon the first scheduled payment date immediately after
the date the Release is executed and no longer subject to revocation (the
“Release Effective Date”).  The first such cash payment shall include all
amounts that otherwise would have been due prior thereto under the terms of this
Agreement applied as though such payments commenced immediately upon the
termination of Covered Employee’s employment with the Company, and any payments
made after the Release Effective Date shall continue as provided herein.  The
delayed benefits shall in any event expire at the time such benefits would have
expired had such benefits commenced immediately following the termination of
Covered Employee’s employment with the Company.





-13-



 

(ii)       To the extent any such severance benefits to be provided are
“non-qualified deferred compensation” for purposes of Section 409A, then the
Release must become irrevocable within 60 days of the date of termination and
benefits shall be made or commence upon the date provided in Section 6, provided
that if the 60th day following the termination of the Covered Employee’s
employment with the Company falls in the calendar year following the calendar
year containing the date of termination, the benefits will be made no earlier
than the first business day of that following calendar year.  The first such
cash payment shall include all amounts that otherwise would have been due prior
thereto under the terms of this Agreement had such payments commenced
immediately upon the termination of Covered Employee’s employment with the
Company, and any payments made after the first such payment shall continue as
provided herein.  The delayed benefits shall in any event expire at the time
such benefits would have expired had such benefits commenced immediately
following the termination of Covered Employee’s employment with the Company.

(d)        The Company makes no representations or warranties and shall have no
liability to any Participant or any other person, other than with respect to
payments made by the Company in violation of the provisions of this Plan, if any
provisions of or payments under this Plan are determined to constitute deferred
compensation subject to Section 409A of the Code but not to satisfy the
conditions of that section.

14.       Section 280G.  Notwithstanding any other provision of this Plan,
except as set forth in Section 14(b), in the event that the Company undergoes a
“Change in Ownership or Control” (as defined below), the following provisions
shall apply:

(a) The Company shall not be obligated to provide to the Covered Employee any
portion of any “Contingent Compensation Payments” (as defined below) that the
Covered Employee would otherwise be entitled to receive to the extent necessary
to eliminate any “excess parachute payments” (as defined in Section 280G(b)(1)
of the Code) for the Covered Employee.  For purposes of this Section 14, the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Payments” and the aggregate amount (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

(b) Notwithstanding the provisions of Section 14(a), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation Section
1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount of any
additional taxes that would be incurred by the Covered Employee if the
Eliminated Payments (determined without regard to this sentence) were paid to
the Covered Employee (including state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the Covered
Employee’s “base amount” (as defined in Section 280G(b)(3) of the Code), and any
withholding taxes).  The override of such reduction in Contingent Compensation
Payments pursuant to this Section 14(b) shall be referred to as a





-14-



 

“Section 14(b) Override.”  For purpose of this paragraph, if any federal or
state income taxes would be attributable to the receipt of any Eliminated
Payment, the amount of such taxes shall be computed by multiplying the amount of
the Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.

(c) For purposes of this Section 14 the following terms shall have the following
respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

(d) Any payments or other benefits otherwise due to the Covered Employee
following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 14(d).  Within thirty (30) days after each date on which the
Covered Employee first become entitled to receive (whether or not then due) a
Contingent Compensation Payment relating to such Change in Ownership or Control,
the Company shall determine and notify the Covered Employee (with reasonable
detail regarding the basis for its determinations) (1) which Potential Payments
constitute Contingent Compensation Payments, (2) the Eliminated Amount and (3)
whether the Section 14(b) Override is applicable.  Within thirty (30) days after
delivery of such notice to the Covered Employee, the Covered Employee shall
deliver a response to the Company (the “Covered Employee Response”) stating
either (A) that the Covered Employee agrees with the Company’s determination
pursuant to the preceding sentence or (B) that the Covered Employee disagrees
with such determination, in which case the Covered Employee shall set forth (x)
which Potential Payments should be characterized as Contingent Compensation
Payments, (y) the Eliminated Amount, and (z) whether the Section 14(b) Override
is applicable.  In the event that the Covered Employee fails to deliver an
Covered Employee Response on or before the required date, the Company’s initial
determination shall be final.  If the Covered Employee states in the Covered
Employee Response that the Covered Employee agrees with the Company’s
determination, the Company shall make the Potential Payments to the Covered
Employee within three (3) business days following delivery to the Company of the
Covered Employee Response (except for any Potential Payments which are not due
to be made until after such date, which Potential Payments shall be made on the
date on which they are due).  If the Covered Employee states in the Covered
Employee Response that the Covered Employee disagree with the Company’s
determination, then, for a period of sixty (60) days following delivery of the
Covered Employee Response, the Covered Employee and the Company shall use good
faith efforts to resolve such dispute.  If such dispute is not resolved within
such 60-day period, such dispute shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having





-15-



 

jurisdiction.  The Company shall, within three (3) business days following
delivery to the Company of the Covered Employee Response, make to the Covered
Employee those Potential Payments as to which there is no dispute between the
Company and the Covered Employee regarding whether they should be made (except
for any such Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are
due).  The balance of the Potential Payments shall be made within three (3)
business days following the resolution of such dispute.

(e) The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio.  For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first.  For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio.  The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by the Covered Employee for purposes of Section
4999(a) of the Code, and the denominator of which is the actual amount to be
received by the Covered Employee in respect of the applicable Contingent
Compensation Payment.  For example, in the case of an equity grant that is
treated as contingent on the Change in Ownership or Control because the time at
which the payment is made or the payment vests is accelerated, the denominator
shall be determined by reference to the fair market value of the equity at the
acceleration date, and not in accordance with the methodology for determining
the value of accelerated payments set forth in Treasury Regulation Section
1.280G-1 Q/A-24(b) or (c)).

(f) The provisions of this Section 14 are intended to apply to any and all
payments or benefits available to the Covered Employee under this Plan or any
other agreement or plan of the Company under which the Covered Employee receives
Contingent Compensation Payments.

15.       Plan Administration.

(a)        Plan Administrator. The Plan Administrator shall be the Board or a
committee thereof designated by the Board (the “Committee”); provided, however,
that the Board or such Committee may in its sole discretion appoint a new Plan
Administrator to administer the Plan following a Change in Control.  The Plan
Administrator shall also serve as the Named Fiduciary of the Plan under
ERISA.  The Plan Administrator shall be the “administrator” within the meaning
of Section 3(16) of ERISA and shall have all the responsibilities and duties
contained therein.

The Plan Administrator can be contacted at the following address:

Editas Medicine, Inc.





-16-



 

300 Third Street

First Floor
Cambridge, MA  02142

 

(b)       Decisions, Powers and Duties.  The general administration of the Plan
and the responsibility for carrying out its provisions shall be vested in the
Plan Administrator.  The Plan Administrator shall have such powers and authority
as are necessary to discharge such duties and responsibilities which also
include, but are not limited to, interpretation and construction of the Plan,
the determination of all questions of fact, including, without limit,
eligibility, participation and benefits, the resolution of any ambiguities and
all other related or incidental matters, and such duties and powers of the plan
administration which are not assumed from time to time by any other appropriate
entity, individual or institution.  The Plan Administrator may adopt rules and
regulations of uniform applicability in its interpretation and implementation of
the Plan.

The Plan Administrator shall discharge its duties and responsibilities and
exercise its powers and authority in its sole discretion and in accordance with
the terms of the controlling legal documents and applicable law, and its actions
and decisions that are not arbitrary and capricious shall be binding on any
employee, and employee’s spouse or other dependent or beneficiary and any other
interested parties whether or not in being or under a disability.

16.       Indemnification.  To the extent permitted by law, all employees,
officers, directors, agents and representatives of the Company shall be
indemnified by the Company and held harmless against any claims and the expenses
of defending against such claims, resulting from any action or conduct relating
to the administration of the Plan, whether as a member of the Committee or
otherwise, except to the extent that such claims arise from gross negligence,
willful neglect, or willful misconduct.

17.       Plan Not an Employment Contract.  The Plan is not a contract between
the Company and any employee, nor is it a condition of employment of any
employee.  Nothing contained in the Plan gives, or is intended to give, any
employee the right to be retained in the service of the Company, or to interfere
with the right of the Company to discharge or terminate the employment of any
employee at any time and for any reason.  No employee shall have the right or
claim to benefits beyond those expressly provided in this Plan, if any.  All
rights and claims are limited as set forth in the Plan.

18.       Severability.  In case any one or more of the provisions of this Plan
(or part thereof) shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions hereof, and this Plan shall be construed as if such invalid,
illegal or unenforceable provisions (or part thereof) never had been contained
herein.

19.       Non‑Assignability.  No right or interest of any Covered Employee in
the Plan shall be assignable or transferable in whole or in part either directly
or by operation of law or otherwise, including, but not limited to, execution,
levy, garnishment, attachment, pledge or bankruptcy.





-17-



 

20.       Integration With Other Pay or Benefits Requirements.  The severance
payments and benefits provided for in the Plan are the maximum benefits that the
Company will pay to Covered Employees on a Covered Termination, except to the
extent otherwise specifically provided in a separate agreement.  To the extent
that the Company owes any amounts in the nature of severance benefits under any
other program, policy or plan of the Company that is not otherwise superseded by
this Plan, or to the extent that any federal, state or local law, including,
without limitation, so‑called “plant closing” laws, requires the Company to give
advance notice or make a payment of any kind to an employee because of that
employee’s involuntary termination due to a layoff, reduction in force, plant or
facility closing, sale of business, or similar event, the benefits provided
under this Plan or the other arrangement shall either be reduced or eliminated
to avoid any duplication of payment.  The Company intends for the benefits
provided under this Plan to partially or fully satisfy any and all statutory
obligations that may arise out of an employee’s involuntary termination for the
foregoing reasons and the Company shall so construe and implement the terms of
the Plan.

21.       Amendment or Termination.  The Board may amend, modify, or terminate
the Plan at any time in its sole discretion; provided, however, that (a) any
such amendment, modification or termination made prior to a Change in Control
that adversely affects the rights of any Covered Employee shall be unanimously
approved by the Company’s Board of Directors,  (b) no such amendment,
modification or termination may affect the rights of a Covered Employee then
receiving payments or benefits under the Plan without the consent of such
person, and (c) no such amendment, modification or termination made after a
Change in Control shall be effective for one year. The Board intends to review
the Plan at least annually.

22.       Governing Law.  The Plan and the rights of all persons under the Plan
shall be construed in accordance with and under applicable provisions of ERISA,
and the regulations thereunder, and the laws of the Commonwealth of
Massachusetts (without regard to conflict of laws provisions) to the extent not
preempted by federal law.

 





-18-



 

EXHIBIT B

INVENTION AND NON-DISCLOSURE AGREEMENT

This Invention and Non-Disclosure Agreement (this “Agreement”) made this ____
day of _____________, 2019, is by and between Editas Medicine, Inc., a Delaware
corporation (the “Company”), and Cynthia Collins (the “Employee”).

In consideration of the employment or continued employment of the Employee by
the Company, the Employee and the Company agree as follows:

1.         Condition of Employment.

The Employee acknowledges that Employee’s employment and/or the continuance of
that employment with the Company is contingent upon Employee’s agreement to sign
and adhere to the provisions of this Agreement.  The Employee further
acknowledges that the nature of the Company’s business is such that protection
of its proprietary and confidential information is critical to the survival and
success of the Company’s business.

2.         Proprietary and Confidential Information.

(a)        The Employee agrees that all information and know-how, whether or not
in writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company.  By way of illustration, but not
limitation, Proprietary Information may include discoveries, ideas, inventions,
products, product improvements, product enhancements, processes, methods,
techniques, formulas, compositions, compounds, negotiation strategies and
positions, projects, developments, plans (including business and marketing
plans), research data, clinical data, financial data (including sales costs,
profits, pricing methods), personnel data obtained pursuant to the Employee’s
duties and responsibilities, computer programs (including software used pursuant
to a license agreement), customer, prospect and supplier lists, and contacts at
or knowledge of customers or prospective customers of the Company.  Except as
otherwise permitted by Section 5 below, the Employee will not disclose any
Proprietary Information to any person or entity other than employees of the
Company or use the same for any purposes (other than in the performance of
Employee’s duties as an employee of the Company) without written approval by an
officer of the Company, either during or after Employee’s employment with the
Company, unless and until such Proprietary Information has become public
knowledge without fault by the Employee.  While employed by the Company, the
Employee will use the Employee's best efforts to prevent unauthorized
publication or disclosure of any of the Company’s Proprietary Information.

(b)        The Employee agrees that all files, documents, letters, memoranda,
reports, records, data, sketches, drawings, models, laboratory notebooks,
program listings, computer equipment or devices, computer programs or other
written, photographic, or other tangible or intangible material containing
Proprietary Information, whether created by the Employee or others, which come
into Employee’s custody or possession, shall be and are the exclusive property
of the Company to be used by the Employee only in the performance of





-19-



 

Employee’s duties for the Company and shall not be copied or removed from the
Company premises except in the pursuit of the business of the Company.  All such
materials or copies thereof and all tangible property of the Company in the
custody or possession of the Employee shall be delivered to the Company, upon
the earlier of (i) a request by the Company or (ii) termination of Employee’s
employment for any reason.  After such delivery, the Employee shall not retain
any such materials or copies thereof or any such tangible property.

(c)        The Employee agrees that Employee’s obligation not to disclose or to
use information and materials of the types set forth in Sections 2(a) and 2(b)
above, and Employee’s obligation to return materials and tangible property, set
forth in Section 2(b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Employee in the course of the Company’s business.

3.         Developments.

(a)        The Employee has attached hereto, as Exhibit A, a list describing all
discoveries, ideas, inventions, improvements, enhancements, processes, methods,
techniques, developments, software, and works of authorship, whether patentable
or not, which were created, made, conceived or reduced to practice by the
Employee prior to the Employee’s employment by the Company and which are owned
by Employee, which relate directly or indirectly to the current or anticipated
future business of the Company, and which are not assigned to the Company
hereunder (collectively, “Prior Developments”); or, if no such list is attached,
Employee represents that there are no Prior Developments.  Employee agrees not
to incorporate any Prior Developments into any Company product, material,
process or service without prior written consent of an officer of the
Company.  If Employee does incorporate any Prior Development into any Company
product, material, process or service, Employee hereby grants to the Company a
non-exclusive, worldwide, perpetual, transferable, irrevocable, royalty-free,
fully-paid right and license to make, have made, use, offer for sale, sell,
import, reproduce, modify, prepare derivative works, display, perform, transmit,
distribute and otherwise exploit such Prior Development and to practice any
method related thereto.

(b)        The Employee will make full and prompt disclosure to the Company of
all discoveries, ideas, inventions, improvements, enhancements, processes,
methods, techniques, developments, software, and works of authorship, whether
patentable or not, which are created, made, conceived or reduced to practice by
Employee or under Employee’s direction or jointly with others during Employee’s
employment by the Company, whether or not during normal working hours or on the
premises of the Company (all of which are collectively referred to in this
Agreement as “Developments”).  The Employee acknowledges that each original work
of authorship which is made by the Employee (solely or jointly with others)
within the scope of and during the period of Employee’s employment with the
Company and which is protectable by copyright is a “work made for hire,” as that
term is defined in the United States Copyright Act. The Employee agrees to
assign and does hereby assign to the Company (or any person or entity designated
by the Company) all Employee’s right, title and interest in and to all
Developments (other than Prior Developments listed on Exhibit A, if any) and all
related patents, patent applications, copyrights and copyright
applications.  However, this Section 3(b) shall not apply to Developments which
do not relate to the business or research and development conducted or





-20-



 

planned to be conducted by the Company at the time such Development is created,
made, conceived or reduced to practice and which are made and conceived by the
Employee not during normal working hours, not on the Company’s premises and not
using the Company’s tools, devices, equipment or Proprietary Information.  The
Employee understands that, to the extent this Agreement shall be construed in
accordance with the laws of any state which precludes a requirement in an
employee agreement to assign certain classes of inventions made by an employee,
this Section 3(b) shall be interpreted not to apply to any invention which a
court rules and/or the Company agrees falls within such classes.  The Employee
also hereby waives all claims to moral rights in any Developments.

(c)        The Employee agrees to cooperate fully with the Company, both during
and after Employee’s employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments.  The Employee shall sign all papers, including,
without limitation, copyright applications, patent applications, declarations,
oaths, formal assignments, assignments of priority rights, and powers of
attorney, which the Company may deem necessary or desirable in order to protect
its rights and interests in any Development.  The Employee further agrees that
if the Company is unable, after reasonable effort, to secure the signature of
the Employee on any such papers, any executive officer of the Company shall be
entitled to execute any such papers as the agent and the attorney-in-fact of the
Employee, and the Employee hereby irrevocably designates and appoints each
executive officer of the Company as Employee’s agent and attorney-in-fact to
execute any such papers on Employee’s behalf, and to take any and all actions as
the Company may deem necessary or desirable in order to protect its rights and
interests in any Development, under the conditions described in this sentence.

4.         Obligations to Third Parties.

The Employee represents that, except as the Employee has disclosed in writing to
the Company on Exhibit A attached hereto, the Employee is not bound by the terms
of any agreement with any previous employer or other party to refrain from using
or disclosing any trade secret or confidential or proprietary information in the
course of Employee’s employment with the Company, to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party or to refrain from soliciting employees, customers or suppliers of such
previous employer or other party.  The Employee further represents that
Employee’s performance of all the terms of this Agreement and the performance of
Employee’s duties as an employee of the Company do not and will not conflict
with or breach any agreement with any prior employer or other party (including,
without limitation, any nondisclosure or non-competition agreement), and that
the Employee will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

5.         Scope of Disclosure Restrictions.

Nothing in this Agreement prohibits the Employee from communicating with
government agencies about possible violations of federal, state, or local laws
or otherwise providing information to government agencies, filing a complaint
with government agencies, or participating in government agency investigations
or proceedings.  The Employee is not required





-21-



 

to notify the Company of any such communications; provided, however, that
nothing herein authorizes the disclosure of information the Employee obtained
through a communication that was subject to the attorney-client
privilege.  Further, notwithstanding the Employee’s confidentiality and
nondisclosure obligations, the Employee is hereby advised as follows pursuant to
the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

6.         United States Government Obligations.

The Employee acknowledges that the Company from time to time may have agreements
with other persons or with the United States Government, or agencies thereof,
which impose obligations or restrictions on the Company regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work.  The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.

7.         Miscellaneous.

(a)        Equitable Remedies.  The Employee acknowledges that the restrictions
contained in this Agreement are necessary for the protection of the business and
goodwill of the Company and are considered by the Employee to be reasonable for
such purpose.  The Employee agrees that any breach or threatened breach of this
Agreement is likely to cause the Company substantial and irrevocable damage
which is difficult to measure.  Therefore, in the event of any such breach or
threatened breach, the Employee agrees that the Company, in addition to such
other remedies which may be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach without
posting a bond and the right to specific performance of the provisions of this
Agreement and the Employee hereby waives the adequacy of a remedy at law as a
defense to such relief.

(b)        Disclosure of this Agreement.  The Employee hereby authorizes the
Company to notify others, including but not limited to customers of the Company
and any of the Employee’s future employers or prospective business associates,
of the terms and existence of this Agreement and the Employee’s continuing
obligations to the Company hereunder.

(c)        Not Employment Contract.  The Employee acknowledges that this
Agreement does not constitute a contract of employment, does not imply that the
Company will continue Employee’s employment for any period of time and does not
change the at-will nature of Employee’s employment.





-22-



 

(d)        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to the Company’s assets or business, provided,
however, that the obligations of the Employee are personal and shall not be
assigned by Employee.  The Employee expressly consents to be bound by the
provisions of this Agreement for the benefit of the Company or any subsidiary or
affiliate thereof to whose employ the Employee may be transferred without the
necessity that this Agreement be re-signed at the time of such transfer.

(e)        Severability.  In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

(f)        Waivers.  No delay or omission by the Company in exercising any right
under this Agreement will operate as a waiver of that or any other right.  A
waiver or consent given by the Company on any one occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

(g)        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof).  Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court.  The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

(h)        Entire Agreement; Amendment.  This Agreement supersedes all prior
agreements, written or oral, between the Employee and the Company relating to
the subject matter of this Agreement.  This Agreement may not be modified,
changed or discharged in whole or in part, except by an agreement in writing
signed by the Employee and the Company.  The Employee agrees that any change or
changes in Employee’s duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.

(i)         Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 



-23-



 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

 

 

 

EDITAS MEDICINE, INC.

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

Cynthia Collins

 

 



SIGNATURE PAGE TO INVENTION AND NON-DISCLOSURE AGREEMENT



 

EXHIBIT A

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP EXCLUDED

UNDER SECTION 3(A) OR CONFLICTING AGREEMENTS DISCLOSED UNDER SECTION 4

 

TITLE

    

DATE

    

IDENTIFYING NUMBER OR BRIEF DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Except as indicated above on this Exhibit A, I have no Prior Developments to
disclose pursuant to Section 3(a) of this Agreement and no agreements to
disclose pursuant to Section 4 of this Agreement.

 

 

EMPLOYEE:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 



 



 

EXHIBIT C

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Non-Competition and Non-Solicitation Agreement (the “Agreement”) is made
between Editas Medicine, Inc., a Delaware corporation (hereinafter referred to
collectively with its subsidiaries as the “Company”), and the undersigned
employee (the “Employee”).

For [ex-10d1g002.jpg] good [ex-10d1g002.jpg] consideration, including, without
limitation, the employment of the Employee by the Company and, [ex-10d1g002.jpg]
with respect to the non-competition restrictions, the additional consideration
set forth in Section 1(c), the Employee and the Company agree as follows:

8.         Non-Competition.

(a)       During the Restricted Period (as defined below), the Employee will
not, in the Applicable Territory (as defined below), directly or indirectly,
engage or assist others in engaging in any business or enterprise that is
competitive with the Company’s business, including but not limited to any
[ex-10d1g002.jpg] business or enterprise that develops, manufactures, markets,
licenses, sells or provides any product or service that competes with any
product or service developed, manufactured, marketed, licensed, sold or
provided, or planned to be developed, manufactured, marketed, licensed, sold or
provided by the Company (a “Competitive Company”), if the Employee would be
performing a job or job duties or services for the Competitive Company that is
or are similar to the job or job duties or services that the Employee performed
for the Company at any time during the last two (2) years of the Employee’s
employment.

(b)       Certain [ex-10d1g002.jpg] Definitions.  Solely for purposes of this
Section 1:

(i)         the [ex-10d1g002.jpg] “Restricted Period” shall include the duration
of the Employee’s employment with the Company and the twelve (12) month period
[ex-10d1g002.jpg] thereafter; provided, however, that the [ex-10d1g002.jpg]
Restricted Period shall automatically [ex-10d1g002.jpg] be [ex-10d1g002.jpg]
extended to two (2) years following the cessation of the Employee’s employment
if the Employee breaches a [ex-10d1g002.jpg] fiduciary duty to the Company or
the Employee unlawfully [ex-10d1g002.jpg] takes, [ex-10d1g002.jpg] physically or
electronically, any property [ex-10d1g002.jpg] belonging to the
Company.  Notwithstanding the foregoing, the Restricted Period shall end
immediately upon the Employee’s last day of employment with the Company if: (x)
[ex-10d1g002.jpg] the Company terminates the Employee’s employment other than
for Cause (as defined below); or (y) the Company notifies the Employee in
[ex-10d1g002.jpg] writing that it is waiving the post-employment restrictions
set forth in this Section 1 (such notice to be provided no [ex-10d1g002.jpg]
later than the Employee’s last day of employment or by the seventh (7th)
business day following an Employee’s notice of resignation, if later).

(ii)       “Applicable [ex-10d1g002.jpg] Territory” shall mean the geographic
areas in which the [ex-10d1g002.jpg] Employee provided services or had a
material presence or influence at any time during [ex-10d1g002.jpg] his/her last
two [ex-10d1g002.jpg] (2) years of employment.





-2-



 

(iii)      “Cause” shall have the same meaning as defined in the Company’s
Severance Benefits Plan.

(c)        Additional [ex-10d1g002.jpg] Consideration for Non-Competition
Restrictions. [ex-10d1g002.jpg]  In exchange for the Employee’s compliance with
the restrictions set forth in this Section 1, and [ex-10d1g002.jpg] as more
fully set forth in the Employee’s Offer [ex-10d1g002.jpg] Letter to which this
Agreement is attached, the Company, subject to approval of its Board of
Directors where applicable, will grant the Employee the [ex-10d1g002.jpg] Equity
Awards under the Company’s 2015 Stock Incentive [ex-10d1g002.jpg] Plan.
[ex-10d1g002.jpg] The Employee understands and agrees that the above-stated
consideration has been mutually agreed upon by the Company and the Employee, is
fair and reasonable, and is sufficient consideration in exchange for the
restrictions set forth in this Section 1.

9.         Non-Solicitation.

(a)        While the Employee is employed by the Company and for a period of
twelve (12) months after the termination or cessation of such employment for any
reason, the Employee will not directly or indirectly:

(i)         Either [ex-10d1g002.jpg] alone or in association with others,
solicit, divert or take away, or

attempt to divert or take away, the business or patronage of any of the actual
or prospective clients, customers, accounts or business partners of the Company
which were contacted, solicited, or served by the Company during the Employee’s
employment with the Company; or

 

(ii)       Either alone or in association with others (I) solicit, induce or
attempt to

induce, any employee or independent contractor of the Company to terminate his
or her employment or other engagement with the Company, or (II) hire or recruit,
or attempt to hire or recruit, or engage or attempt to engage as an independent
contractor, any person who was employed or otherwise engaged by the Company at
any time during the term of the Employee’s employment with the Company;
provided, that this clause (II) shall not apply to the recruitment or hiring or
other engagement of any individual whose employment or other engagement with the
Company ended at least six (6) months before the recruitment, hiring, or other
engagement.

 

(b)       If the Employee violates the provisions of any of the preceding
paragraphs of this Section 2, the Employee shall continue to be bound by the
restrictions set forth in such paragraph until a period of twelve (12) months
has expired without any violation of such provisions.  Further, the twelve (12)
month post-employment restrictions set forth in this Section 2 shall be extended
to two (2) years if the Employee breaches a [ex-10d1g002.jpg] fiduciary duty to
the Company or the Employee unlawfully takes, physically or electronically, any
property belonging to the Company.

10.       Notice of New Employment. The [ex-10d1g002.jpg] Employee agrees that
during any [ex-10d1g002.jpg] period of time when the Employee is subject to
restrictions pursuant to either Section 1 or Section 2, the Employee will notify
[ex-10d1g002.jpg] any prospective employer or entity for whom employee will act
as a consultant (if the consulting engagement will exceed fifteen (15) hours) of
the terms and existence of this Agreement and the Employee’s continuing
obligations to the Company





-3-



 

hereunder. [ex-10d1g002.jpg]  The Employee further agrees, during such period,
to give notice to the Company of each new employment or consulting engagement
(if the consulting engagement will exceed fifteen (15) hours) the Employee plans
to undertake, at least ten (10) business days prior to beginning any such
employment or engagement.  The notice shall state the name and address of the
individual, corporation, association or other entity or organization (“Entity”)
for whom such activity is undertaken and the name of the Employee’s position
with the Entity.  The Employee also agrees to provide the Company with other
pertinent information concerning such employment or consultancy as the Company
may reasonably request in order to determine the Employee’s continued compliance
with his/her obligations under this Agreement.  The Company is aware that
Employee has existing commitments, including as a member of the board of several
companies and industry organizations and as a consultant through her consulting
firm Cynthia Collins & Associates LLC, all of which have been disclosed to the
Board of Directors of the Company, and nothing in this agreement or any other
agreement with the Company or Company policy is intended to prohibit or prevent
her continued service with those engagements and, during the period Employee is
employed by the Company, subject to Employee’s compliance with applicable
Company policies for approval by the Board (or a committee thereof), of similar
board appointments in the future.

11.       Miscellaneous.

(a)        Equitable Remedies. [ex-10d1g002.jpg]  The Employee acknowledges that
the restrictions contained in this Agreement are necessary for the protection of
the business and goodwill of the Company and are considered by the Employee to
be reasonable for such purpose.  The Employee agrees that any breach or
threatened breach of this Agreement is likely to cause the Company substantial
and irrevocable damage which is difficult to measure.  Therefore, in the event
of any such breach or threatened breach, the Employee agrees that the Company,
in addition to such other remedies which may be available, shall have the right
to obtain an injunction from a court restraining such a breach or threatened
breach without posting a bond and the right to specific performance of the
provisions of this Agreement and the Employee hereby waives the adequacy of a
remedy at law as a defense to such relief.

(b)        Obligations [ex-10d1g002.jpg] to Third Parties.  The Employee
represents that, except as the Employee has disclosed in writing to the Company,
the Employee is not bound by the terms of any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of his/her employment with
the Company, to refrain from competing, directly or indirectly, with the
business of such previous employer or any other party, or to refrain from
soliciting employees, customers or suppliers of such previous employer or other
party.  The Employee further represents that his/her performance of all the
terms of this Agreement and the performance of his/her duties as an employee of
the Company does not and will not conflict with or breach any agreement with any
prior employer or other party (including, without limitation, any nondisclosure
or non-competition agreement), and that the Employee will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others.





-4-



 

(c)        Not Employment Contract.  The Employee acknowledges that this
Agreement does not constitute a contract of employment, does not imply that the
Company will continue his/her employment for any period of time, and does not
change the at-will nature of his/her employment.

(d)       Acknowledgments.  The [ex-10d1g002.jpg] Employee acknowledges that she
was provided this Agreement by the earlier of the date of (x) a formal offer of
employment, and (y) ten (10) business days prior to the Employee’s commencement
of employment with the Company.  The Employee further acknowledges that she has
the right to consult with counsel prior to signing this Agreement.

(e)       Successors [ex-10d1g002.jpg] and Assigns. [ex-10d1g002.jpg]  This
Agreement shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any corporation with which,
or into which, the Company may be merged or which may succeed to the Company’s
assets or business, provided, however, that the obligations of the Employee are
personal and shall not be assigned by her.  The Employee expressly consents to
be bound by the provisions of this Agreement for the benefit of the Company or
any subsidiary or affiliate thereof to whose employ the Employee may be
transferred without the necessity that this Agreement be re-signed at the time
of such transfer.

(f)        Interpretation.  If any restriction or definition set forth in
Section 1 or Section 2 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of conduct, activities, or geographic area, it shall be interpreted to
extend only over the maximum period of time, range of conduct, activities or
geographic area as to which it may be enforceable.

(g)        Severability.  In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

(h)        Waivers.  No delay or omission by the Company in exercising any right
under this Agreement will operate as a waiver of that or any other right.  A
waiver or consent given by the Company on any one occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

(i)         Tax Withholding; Section 409A.  Any compensatory payments under or
referred to in this Agreement will be subject to all required tax and other
withholdings.  This [ex-10d1g002.jpg] Agreement is intended to comply with or be
exempt from the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”) and the Agreement will, to the extent practicable,
be construed in accordance therewith.  Terms defined in this Agreement will have
the meanings given such terms under Section 409A if and to the extent required
to comply with Section 409A and a termination of employment will mean a
“separation from service” as defined in Section 409A. For [ex-10d1g002.jpg]
purposes of this Agreement, each amount to be paid or benefit to be provided,
including a series of installment payments, will be construed as a separate
identified payment for purposes of Section 409A.  If and to the extent any
portion of any payment,





-5-



 

compensation or other benefit provided to the [ex-10d1g002.jpg] Employee in
[ex-10d1g002.jpg] connection with his/her separation from service (as defined in
Section 409A) is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and the Employee is a [ex-10d1g002.jpg]
specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination the [ex-10d1g002.jpg] Employee hereby agrees that she
[ex-10d1g002.jpg] is bound, such portion of the payment, compensation or other
benefit will not be paid before the earlier of (i) the day that is six months
plus one day after the date of separation from service (as determined under
Section 409A) or (ii) the tenth day after the date of his/her death (as
applicable, the “New Payment Date”).  The aggregate of any payments that
otherwise would have been paid to the [ex-10d1g002.jpg] Employee during the
period between the date of separation from service and the New Payment Date will
be paid to the Employee in a lump sum in the first payroll period beginning
after such New Payment Date (or, with respect to payment after death, as soon as
reasonably practicable and within the time limits permitted by Section 409A),
and any remaining payments will be paid on their original schedule.  In any
event, the Company makes no representations or warranty and will have no
liability to the Employee or any other person if any provisions of or payments
under this Agreement are determined to constitute deferred compensation subject
to Section 409A but not to satisfy the conditions of that section

(j)        Governing Law and Consent To Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts (without reference to the conflicts of laws provisions
thereof).  Any action, suit, or other legal proceeding which is commenced to
resolve any matter arising under or relating to any provision of this Agreement
shall be commenced only in a court in [ex-10d1g002.jpg] Suffolk County,
Massachusetts (or, if appropriate, a federal court located within
Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such courts. [ex-10d1g002.jpg]  The Company and the Employee
each hereby irrevocably waives any [ex-10d1g002.jpg] right to a trial by jury in
any action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

(k)        Entire Agreement; Amendment. This Agreement supersedes all prior
agreements, written or oral, between the Employee and the Company relating to
the subject matter of this Agreement.  This Agreement may not be modified,
changed or discharged in whole or in part, except by an agreement in writing
signed by the Employee and the Company.  The Employee agrees that any change or
changes in his/her duties, authority, title, reporting relationship, territory,
salary or compensation after the signing of this Agreement shall not affect the
validity or scope of this Agreement.

(l)         Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 



-6-



 

THE [ex-10d1g002.jpg] EMPLOYEE ACKNOWLEDGES THAT SHE HAS CAREFULLY READ THIS
AGREEMENT AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

 

EMPLOYEE

 

 

 

Date:

 

 

 

 

 

Name: [ex-10d1g002.jpg]

Cynthia [ex-10d1g002.jpg] Collins

 

 

 

 

 

 

 

 

 

 

EDITAS [ex-10d1g002.jpg] MEDICINE, INC.

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

